DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1 and 15 in the Amendment filed June 17, 2022 have been received and considered by Examiner.
Examiner notes that the subject matter of claims 5 and 18 has been moved into independent claims 1 and 15, respectively. Examiner maintains that the “foaming or blowing agent” of Merical et al. (col. 4, line 5) corresponds to the claimed channeling agent, because the “foaming or blowing agent” of Merical et al. forms an open pore structure / open pore network, which necessarily includes interconnecting channels.

Examiner’s note on claims 9-11, 13 and 14
Examiner notes that Merical et al. do not teach or suggest to one of ordinary skill in the art a skin layer that is interior to the barrier layer and desiccant layer as claimed in claim 9: the desiccant layer must be the innermost layer of the bottle for the bottle to function as intended: the purpose of the desiccant layer of Merical et al. is to absorb moisture from the interior of the bottle, and therefore there cannot be a layer that blocks the desiccant layer from the interior of the bottle. Claims 10 and 11 depend upon claim 9. In regard to claim 13, Merical et al. do not teach or suggest to one of ordinary skill in the art providing the bottle with a second layer of the monolithic composition which includes a desiccant and a channeling agent. In regard to claim 14, Merical et al. do not teach or suggest to one of ordinary skill in the art use of ethylene vinyl acetate in place of the “foaming or blowing agent” to form the interconnected channels of Merical et al.

WITHDRAWN REJECTION
The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn due to Examiner’s reconsideration. Examiner notes that claims 1 and 15 recite that the desiccant layer is “made of a monolithic composition”; therefore, the entire desiccant layer is not required to be monolithic, the desiccant layer is only required to comprise a monolithic composition. Examiner maintains that a space / spaces in the form of channel/s would make the desiccant layer not monolithic, but, as pointed out above, the desiccant layer is only required to comprise a monolithic composition.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1 and 15, the scope of compositions that fall within the recitation “channeling agent” cannot be ascertained. It appears that blowing agents that form open pores in a polymer fall within the definition and characterizations of “channeling agent” made of record throughout Applicant’s instant application, but Applicant conclusorily rules out blowing agents in paragraph 0060 of Applicant’s Published Application US 2021/0245413. Because blowing agents that form open pores in a polymer fall within the definition and characterizations of “channeling agent” made of record throughout Applicant’s instant application, it is not clear what basis Applicant has for excluding from the scope of Applicant’s term claim “channeling agent”. This apparent inconsistency also calls into question exactly what makes a “channeling agent” a “channeling agent” within the context of Applicant’s original disclosure. What makes a “channeling agent” a “channeling agent” ? How does one determine whether or not a given compound / polymer is a “channeling agent” within Applicant’s definition of “channeling agent” ?

	For purposes of examination, Examiner has included blowing agents that form open pores (open pore structures / networks) within the scope of the recitation “channeling agent”, because, as stated above, it appears that blowing agents that form open pores in a polymer fall within the definition and characterizations of “channeling agent” made of record throughout Applicant’s instant application.

Claims 2-4, 6-14, 16, 17, 19 and 20 are rejected for the same reasons that claims 1 and 15 are rejected, since claims 2-4, 6-14, 16, 17, 19 and 20 depend upon one of claims 1 and 15.
 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Merical et al. (USPN 8,110,260).
Claim 1 (and its dependent claims) is a product-by-process claim due to the recitations “formed by a blow molding process” (lines 1-2), “the barrier layer and the desiccant layer each being blow molded together” (lines 7-8) and “the desiccant layer being made of a monolithic composition comprising a mixture of a base polymer, a desiccant and a channeling agent” (lines 9-10). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to independent claim 1, Merical et al. teach a bottle (see, for example, col. 3, lines 15-17 and Fig. 1) comprising a base as claimed and a sidewall as claimed, where at least one of the base and the sidewall comprise an outer barrier layer of a barrier plastic and an inner layer formed from a composition comprising a base polymer, a desiccant and a channeling agent (“foaming or blowing agent”, col. 5, line 4) (see, for example, abstract, col. 4, lines 24-38 [discussing outer layer], col. 4, lines 39-60 [discussing inner layer] and col. 5, lines 3-30 [discussing the open pore structure / network that is formed by the blowing agent, which provides better contact between the desiccant in the inner layer and the atmosphere in the storage interior of the container, and therefore creates channels that lead from the inner surface of the inner layer that borders the storage interior of the container to the desiccant via the open pore structure / network]). The open pore structure / network taught by Merical et al. discussed above is a network of interconnecting channels (open pores inherently form interconnecting channels, that is what “open” means in the context of open pores). Merical et al. teach that the bottle is blow molded, with the inner and outer layers being blow molded together (simultaneously) (see, for example, col. 2, lines 57-col. 3, line 8: coextrusion blow molding, coinjection blow molding, coinjection stretch blow molding). The final bottle thus formed from the process of Merical et al. retains its molded shape under gravity (col. 3, lines 38-43).
Merical et al. teach a bottle having structural and compositional characteristics that correspond to all of the structural and compositional limitations that are positively recited (required) by the language of claim 1.
Therefore, Merical et al. teach a bottle that appears to be at least substantially identical to the claimed article. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to claim 2, Merical et al. teach that the thickness of each of the inner and outer layers is each greater than 20 mil, for example, the inner layer is 73 mil thick and the outer layer is 30 mil thick (col. 3, lines 48-55).

In regard to claim 3, Merical et al. teach that molecular sieve is a suitable material for the desiccant (col. 6, lines 56-66), and that it may be present in the base resin in an amount of 5 parts desiccant/95 parts resin to 80 parts desiccant/20 parts resin (col. 5, line 61-col. 6, line 3). This range greatly overlaps with the claimed range of 30 to 80% by weight desiccant with respect to the total weight of the monolithic composition that the desiccant layer is “made of”.

In regard to claim 4, one of ordinary skill in the art would have recognized that the “small proportion” of blowing agent taught at col. 5, lines 3-30 indicates an amount range that greatly overlaps, or falls within, the claimed range of 2 to 15 % by weight with respect to the total weight.

In regard to claim 6, the barrier layer (outer layer) of Merical et al. has a non-porous structure.

In regard to claim 7, Merical et al. teach that molecular sieve is a suitable material for the desiccant (col. 6, lines 56-66).

In regard to claim 8, the claimed ratio of 2 parts desiccant to 1 part base polymer falls within the range taught by Merical et al. of 5 parts desiccant/95 parts resin to 80 parts desiccant/20 parts resin (col. 5, line 61-col. 6, line 3).

In regard to claim 12, Merical et al. teach that the bottle has an intermediate layer between the inner and outer layers (see, for example, intermediate layer 50, col. 6, lines 28-33).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Merical et al. (USPN 8,110,260).
	In regard to claim 15, Merical et al. teach the bottle as discussed above in regard to claim 1 that is formed via blow molding processes such as coextrusion blow molding, coinjection blow molding, coinjection stretch blow molding (see, for example, col. 2, lines 57-col. 3, line 8). All blow molding processes used to form a container such as a bottle include the steps of providing a stock component, inserting an apparatus into an opening in the stock component and passing air into the opening of the stock component in order to form the container / bottle. The structure and composition of the bottle is discussed above in regard to claim 1. The mixture of the base resin, desiccant and “foaming or blowing agent” of the inner layer of Merical et al. corresponds to the claimed composition comprising a mixture of a base polymer, a desiccant and a channeling agent (the “foaming or blowing agent” of Merical et al. corresponds to the claimed channeling agent for the reasons discussed above in regard to claim 1). The open pore structure / network taught by Merical et al. discussed above in regard to claim 1 is a network of interconnecting channels (open pores inherently form interconnecting channels, that is what “open” means in the context of open pores).

In regard to claim 16, Merical et al. teach that the thickness of each of the inner and outer layers is each greater than 20 mil, for example, the inner layer is 73 mil thick and the outer layer is 30 mil thick (col. 3, lines 48-55).

In regard to claim 17, Merical et al. teach that molecular sieve is a suitable material for the desiccant (col. 6, lines 56-66), and that it may be present in the base resin in an amount of 5 parts desiccant/95 parts resin to 80 parts desiccant/20 parts resin (col. 5, line 61-col. 6, line 3). This range greatly overlaps with the claimed range of 30 to 80% by weight desiccant with respect to the total weight of the monolithic composition that the desiccant layer is “made of”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merical et al. (USPN 8,110,260).
In regard to claim 19, Merical et al. teach the method as discussed above in regard to claims 18 and 15.
While Merical et al. do not teach a specific embodiment where the thickness of each of the barrier (outer) layer and the desiccant (inner) layer is from 20 to 40 mils, since Merical et al. teach that the thickness of the wall may be from 15 to 110 mils, and one embodiment that is specifically taught is that the thickness of the inner layer is 73 mils and the thickness of the outer layer is 30 mils (for a total thickness of 103 mils) (col. 3, lines 48-55), one of ordinary skill in the art would have recognized that embodiments where the thicknesses of both the inner and outer layer fall within the scope of these teachings: for example, for a smaller total thickness of, for example, 60 to 80 mils, one of ordinary skill in the art would have recognized that thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to formed a bottle such that the thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, based on these teachings of Merical et al.

In regard to claim 20, Merical et al. teach the bottle as discussed above in regard to claim 1.
While Merical et al. do not teach a specific embodiment where the thickness of each of the barrier (outer) layer and the desiccant (inner) layer is from 20 to 40 mils, since Merical et al. teach that the thickness of the wall may be from 15 to 110 mils, and one embodiment that is specifically taught is that the thickness of the inner layer is 73 mils and the thickness of the outer layer is 30 mils (for a total thickness of 103 mils) (col. 3, lines 48-55), one of ordinary skill in the art would have recognized that embodiments where the thicknesses of both the inner and outer layer fall within the scope of these teachings: for example, for a smaller total thickness of, for example, 60 to 80 mils, one of ordinary skill in the art would have recognized that thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to formed a bottle such that the thicknesses of both the inner and outer layers fall within the range of 20 to 40 mils, based on these teachings of Merical et al.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection have been fully considered but are not persuasive.
	Applicant’s statement “… and was devoid of a channeling agent, using a blowing agent instead” in paragraph 0060 of Applicant’s Published Application US 2021/0245413 appears to imply that channeling agents are not blowing agents. However, there is nothing in Applicant’s special definition of “channeling agent” at paragraph 0029 of US 2021/0245413 that precludes “foaming or blowing agent[s]” (taught by Merical et al. at col. 4, line 5) from the scope of the term “channeling agent”.
	The special definition of “channeling agent” at paragraph 0029 in full is:
As used herein, the term "channeling agent" or "channeling agents" is defined as a material that is immiscible with the base polymer and has an affinity to transport a gas phase substance at a faster rate than the base polymer.  Optionally, a channeling agent is capable of forming channels through 
the entrained polymer when formed by mixing the channeling agent with the base polymer.  Optionally, such channels are capable of transmitting a selected material through the entrained polymer at a faster rate than in solely the base polymer.
 
This definition does not exclude a “foaming or blowing agent” that forms an open pore structure / network from its scope.

Applicant’s allegation that one of ordinary skill in the art would understand that a blowing agent that produces gas and foam to form channels is not a “channeling agent” (paragraph bridging pages 6 and 7 of Amdt.) is unsupported. Note that the arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)II.

Examiner maintains that the “foaming or blowing agent” of Merical et al. (col. 4, line 5) corresponds to the claimed channeling agent, because the “foaming or blowing agent” of Merical et al. forms an open pore structure / open pore network, which necessarily includes interconnecting channels.

Examiner notes that Applicant states on page 7 of Amdt. that “… Applicant has amended claims 1 and 15 to include the limitation that the interconnecting channels comprise the channeling agent” is not a correct statement, because the claims do not recite that the “interconnecting channels comprise the channeling agent”. Examiner also notes that it is not clear that the embodiment where the “interconnecting channels comprise the channeling agent” is the intended invention or supported in Applicant’s specification as originally filed: it is not clear that Applicant has support for interconnecting channels that comprise the channeling agent, which would have to be interpreted as reciting that the final product includes channels that include the channeling agent within the interior (space) of the channels.

Examiner disagrees with Applicant’s statement in the third full paragraph of page 7 of Amdt. that the azodicarboxamide blowing agent does not fall within Applicant’s special definition of “channeling agent” reproduced above (paragraph 0029) of specification. There is nothing about the mode of forming the open pore structure /network of Merical et al. that does not fall within the scope of Applicant’s special definition of “channeling agent”. 

Applicant states that the azodicarboxamide blowing agent “… having been consumed by the decomposition process, no longer exists to occupy the channels”, and argues that for this reason the azodicarboxamide blowing agent is not a channeling agent under Applicant’s special definition of the term, but there is no requirement in Applicant’s special definition that the channeling agent “occupy the channels” in the final form of the product.

	Applicant’s statements on pages 8-10 of the Amendment filed June 17, 2022 regarding an error in the specification, which appears to be that “Merical appears not to use a blowing agent” (last two lines of page 8 of Amdt.), introduces additional confusion, and therefore supports the indefiniteness rejection of record, because it appears that, based on the discussion on pages 8-10 of Amdt., that Applicant is stating that Applicant did not intend to include the statement “… and was devoid of a channeling agent, using a blowing agent instead” (paragraph 0060) in Applicant’s application / specification. Examiner notes that it is difficult to tell exactly what the “inadvertent error” of Applicant’s specification is, based on pages 8-10 of Amdt. (the error appears to be described as Applicant’s error in the interpretation of Merical in much of pages 8-10 of Amdt., and appears to be that Applicant was incorrect in interpreting Merical as teaching a blowing agent, even though Merical does teach a blowing agent [col. 5, line 4]). Examiner requests clarification, if it appears to Applicant that Examiner has misunderstood what Applicant intended to express on pages 8-10 of Amdt.

Examiner notes that a significant portion of pages 8-10 of Amdt. appears to argue that Merical et al. (USPN 8,110,260) does not actually use a blowing agent (note, for example, “… the container of Fig. 8 upon renewed inspection of Merical appears not to use a blowing agent”; last two lines of page 8 of Amdt.). To the extent that Applicant has argued that a blowing agent is not a channeling agent as the term “channeling agent” is used in Applicant’s specification, this would further support Examiner’s identification of the “foaming and blowing agent” of Merical et al. (whatever exactly it would be characterized as, if Applicant argues that the “foaming and blowing agent” of Merical et al. is not a blowing agent) as a “channeling agent” as the term is used in Applicant’s specification.

Again, Examiner maintains that the “foaming or blowing agent” of Merical et al. (col. 4, line 5) corresponds to the claimed channeling agent, because the “foaming or blowing agent” of Merical et al. forms an open pore structure / open pore network, which necessarily includes interconnecting channels.

Applicant’s arguments regarding the art rejections based on Merical et al. (USPN 8,110,260) have been fully considered but are not persuasive.
	As stated above, Examiner maintains that the “foaming or blowing agent” of Merical et al. (col. 4, line 5) corresponds to the claimed channeling agent, because the “foaming or blowing agent” of Merical et al. forms an open pore structure / open pore network, which necessarily includes interconnecting channels. The “foaming or blowing agent” of Merical et al.  (azodicarboxamide or otherwise) falls within Applicant’s special definition of “channeling agent” reproduced above (paragraph 0029 of specification). There is nothing about the mode of forming the open pore structure /network of Merical et al. that does not fall within the scope of Applicant’s special definition of “channeling agent”.

	In response to Applicant’s apparent argument that Merical et al. do not teach a blowing agent, Merical et al. do teach a blowing agent via the teaching of a “foaming or blowing agent” of Merical et al. (col. 4, line 5 and in the subsequent discussion of the “foaming or blowing agent”).

In response to Applicant’s allegation of unexpected results on page 8 of Amdt., note that “[Applicants] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)II. And the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)I. It does not appear that Applicant has met these burdens. For example, it does not appear that Applicant has established that different results obtained from use of different channeling agents and/or “foaming or blowing agents” would be unexpected, and of both statistical and practical significance. MPEP 716.02(b)I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788